SUMMARY ORDER
Alejandro Lopez, an inmate at Greenhaven Correctional Facility, petitions for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. He argues that he received ineffective assistance of counsel at his New York state trial, because his attorney failed to move to suppress the fruits of an allegedly illegal warrant. We assume the parties’ familiarity with the relevant facts and the specification of issues on appeal.
We affirm the disposition of the district court for substantially the reasons given in its careful decision. Having considered each of Appellant’s arguments and found them to be without merit, the judgment of the district court is AFFIRMED.